department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics apr setep ra tb legend taxpayer a taxpayer b company s ira x amount amount date date date date charity u charity v annuity agreement w annuity agreement x page dear fii this is in response to the letter in which you through your authorized representative request an extension of the 60-day rollover period found in sec_408 of the internal_revenue_code applicable to individual_retirement_accounts iras your request to the internal_revenue_service service is based on the following facts and representations taxpayer a who had attained age as of the date of this ruling_request and who was married to taxpayer b owned ira x an individual_retirement_account ira set-up and maintained in his name with company s on or about date taxpayer a withdrew amount from his ira x on or about date which was approximately five weeks after date taxpayer a entered into annuity agreement w with charity u and annuity agreement x with charity v taxpayer a paid amount approximately one-half of amount for the annuity purchased under each of said annuity agreements in exchange for each annuity taxpayer a made an irrevocable gift totaling amount to the respective charity furthermore taxpayer a received federal charitable income_tax deductions in exchange for each gift when filing his calendar_year federal_income_tax return form_1040 taxpayer a realized that his date withdrawal of amount from ira x constituted a taxable_distribution the 60-day rollover period applicable to taxpayer a’s withdrawal of amount from his ira x expired on or about date taxpayer a died on date which was after date the date in which the day rollover period applicable to the distribution of amount from ira x expired this ruling_request was submitted by taxpayer b taxpayer a’s widow and the executrix of his estate based on the facts and representations you taxpayer b request that the internal_revenue_service waive the 60-day rollover requirement found in sec_408 of the internal_revenue_code code with respect to the distribution of amount from ira x because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement page pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented on behalf of taxpayer a demonstrates that the failure of taxpayer a to make a rollover_contribution of amount distributed from ira x to either ira x or another ira within days of receiving amount was due to taxpayer a's gifting almost all of amount in equal installments to charities u and v only after taxpayers a and b realized that the transactions entered into between charities u and v and taxpayer a had federal_income_tax consequences did taxpayer b seek to avoid said consequences by asking the service to permit her to roll amount into another ira therefore pursuant to code sec_408 under the set of facts presented above the service hereby declines to waive the 60-day rollover requirement with respect to the withdrawal of amount as a result taxpayer b on behalf of taxpayer a deceased is not granted any period of time to make a rollover_contribution of amount distributed from ira x to another ira set up and _maintained in taxpayer a’s name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to ire about this rulin esquire i d at cee a toll-free number ax please address any correspondence to se t ep ra t3 ntact sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
